Citation Nr: 1100455	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-23 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a neck 
disorder.

2.  Entitlement to an increased disability rating for a service-
connected lumbar spine disability, to include a disability rating 
in excess of 10 percent prior to June 9, 2010 and a disability 
rating in excess of 20 percent thereafter.

3.  Entitlement to an effective date prior to February 1, 2007 
for the grant of service connection for a lumbar spine 
disability.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Veteran testified at an RO formal hearing in March 2008 and 
at a hearing before the undersigned Acting Veterans Law Judge in 
September 2010.  Transcripts of those proceedings have been 
associated with the Veteran's claims file.

The Board notes that two issues were certified for appellate 
review, an initial service connection claim for degenerative disc 
disease of the cervical spine and a claim to reopen service 
connection for a neck strain.  

A brief recitation of the procedural history is necessary to 
determine whether these two separate issues are actually part of 
the same claimed disability or whether they should be treated as 
separate and distinct claims.  For the reasons discussed below, 
the Board considers the two to be the same claim.  

A claimant may identify the benefit he seeks merely by referring 
to a body part or system that is disabled or by describing 
symptoms of a disability.  See Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009) (stating that when determining the scope of a claim, 
the Board must consider "the claimant's description of the 
claim; the symptoms the claimant describes; and the information 
the claimant submits or that the Secretary obtains in support of 
the claim"); cf Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008) 
(holding that claims based on separate and distinctly diagnosed 
conditions must be considered separate and distinct claims for 
purposes of VA benefits).  

In his initial claim in 1983, the Veteran described his 
disability as "sprained vertebras" and his claim was 
adjudicated as a neck strain.  In 1992, the Veteran sought to 
reopen then claim for neck residuals from his in service 
accident, and the RO adjudicated a claim for a "neck 
condition."  In December 2004, the Veteran began discussing 
degenerative disc disease in his neck, and a claim was processed 
for both a neck injury and for degenerative disc disease of the 
cervical spine.  

The Court notes that "[i]t is generally the province of medical 
professionals to diagnose or label a mental condition, not the 
claimant" because as a lay person, a claimant is not generally 
competent to render a diagnosis.  See Clemons, 23 Vet. App. at 6.
 
In Velez v. Shinseki, this Court held that when a veteran filed a 
claim for a nervous condition, this was not a new claim based on 
a distinctly diagnosed condition from a previously adjudicated 
claim for a stress disorder.  23 Vet. App. 199, 203 (2009).  The 
Court stated that, because the claims involved overlapping 
symptoms, the factual basis for the veteran's claim was the same 
and thus distinguishable from the scenarios presented in Boggs 
and Ephraim.  Id. (noting that in Boggs and Ephraim the Federal 
Circuit held that claims based on separate and distinctly 
diagnosed conditions must be considered separate and distinct 
claims). 

The case is the same here in that the Veteran's claim was 
previously adjudicated as a neck condition, which would have 
presumably encompassed degenerative disc disease of the cervical 
spine as well as the neck strain.

As such, the Board concludes that this case is most similar to 
Velez and therefore it has been reframed on the title page.

It is noted that even were this conclusion not to have been 
reached, the fact remains that the issue of service connection 
for degenerative disc disease of the cervical spine was denied by 
the March 2006 rating decision and was not appealed.  Therefore 
it would also have become final and required new and material 
evidence to reopen.  As such, the Board has consolidated the two 
claims and rephrased them as one claim to reopen.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for a lumbar 
spine disability and an earlier effective date for the grant of 
service connection for a lumbar spine disability are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for 
a neck disorder was initially denied by a July 1983 rating 
decision, and the RO last declined to reopen the Veteran's claim 
in a March 2006 rating decision.  The Veteran did not file a 
notice of disagreement with the 2006 rating decision and it 
became final.

2.  The evidence submitted since March 2006 is duplicative of 
evidence that has previously been submitted to agency decision 
makers, fails to relate to an unestablished fact necessary to 
substantiate the claim, and fails to raise a reasonable 
possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The March 2006 rating decision that denied service connection 
for degenerative disc disease of the neck and for a neck strain 
is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302 , 20.1103 (2006).


2.  New and material evidence has not been submitted, and the 
Veteran's claim of entitlement to service connection for a neck 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative (if represented) of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This 
notice should be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

With regard to the Veteran's claim to reopen, VA's duty to notify 
was satisfied by a letter issued in May 2007, which informed the 
Veteran of all the elements required by the Pelegrini II Court as 
stated above.  This letter also advised the Veteran that his 
claim had been previously denied, the reason for the initial 
denial, and the evidence necessary for reopening his claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content. 

As to the duty to assist, all available treatment records 
identified by the Veteran as relevant were obtained.  Moreover, 
the Veteran testified at hearings before both the RO and the 
Board, and the Veteran was afforded a VA examination and medical 
opinion regarding the etiology of his currently diagnosed neck 
disorder.  The Board notes that when reopening a claim is not 
warranted, the adequacy of any examination provided is moot.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).  In sum, 
the Board finds that VA's duties to notify and assist have been 
met, and therefore there is no prejudice to the Veteran in 
adjudicating this appeal.

Claim to Reopen

In January 1983 upon his discharge from service, the Veteran 
initially sought service connection for the residuals of a neck 
injury sustained during an in-service 1982 motor vehicle 
accident.  When the Veteran initially sought service connection, 
he referred to his neck disorder (and a claimed back disorder) as 
"sprained vertebras."  The RO denied the claim, as reflected in 
a July 1983 rating decision.  The Veteran has subsequently 
attempted to reopen his claim several times, and the RO last 
declined to reopen the Veteran's neck disorder service connection 
claim in a March 2006 rating decision.  The Veteran did not 
appeal that denial, and the denial of the claim became final.  
However, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In July 1983, the RO initially denied the Veteran's claim for 
service connection for a neck disorder, because the evidence of 
record failed to suggest a relationship between the Veteran's 
neck disorder diagnosis in 1983, postural neck strain, and a 
chronic disability sustained in service.

At the time of issuance of the March 2006 rating decision, the 
relevant evidence of record included the Veteran's service 
treatment records, a March 1983 VA examination report, VA 
treatment records, private treatment records, and the Veteran's 
submitted statements.  

The Veteran's service treatment records reflected that no neck 
abnormalities were noted upon the Veteran's entrance to service 
and that as the result of his involvement in a July 1982 motor 
vehicle accident, the Veteran sustained a cervical strain.  X-
rays of the Veteran's cervical spine revealed no abnormalities, 
and the Veteran's neck strain was treated with a cervical collar.  
No residual cervical spine disability was noted on the Veteran's 
July 1982 hospitalization discharge summary.  A separation 
physical examination is not of record; however, a March 1983 VA 
orthopedic examination report (created approximately two months 
after the Veteran's discharge from service) notes a diagnosis of 
postural cervical strain with a finding that x-rays of the 
Veteran's cervical spine revealed no abnormalities.

A September 1990 private treatment record reflected the Veteran's 
assessment of his physical health as "excellent."  A January 
1996 private emergent care treatment record reflected that the 
Veteran had been recently involved in a rear-impact motor vehicle 
accident and had full range of neck motion with some very mild 
tenderness on palpation to the paracervical musculature, which 
was not thought to be clinically significant, and the Veteran was 
diagnosed with status-post motor vehicle collision with 
musculoskeletal strain.  In October 2002 the Veteran reported 
experiencing neck pain on range of motion testing at a VA 
treatment session.  However, no limitation of neck motion was 
noted, and the Veteran was accordingly assessed with 
musculoskeletal pain.  

June 2004 VA X-rays and a July 2004 VA MRI revealed degenerative 
cervical spinal changes, and the Veteran was accordingly 
diagnosed with cervical spinal stenosis and cervical degenerative 
joint disease, as reflected in an August 2004 VA treatment 
record.  The Veteran's subsequent VA and private treatment 
records reflected the Veteran's continued treatment for his 
diagnosed cervical spine disorders.

In his submitted statements, the Veteran asserted that his 
cervical spine disorder was the result of injuries sustained 
during his severe in-service motor vehicle accident.

The evidence added to the record since the RO last declined to 
reopen the Veteran's claim in March 2006 includes the Veteran's 
VA and private treatment records, the records that the Social 
Security Administration (SSA) relied upon when deciding the 
Veteran's SSA disability claim, a June 2010 VA examination 
report, the Veteran's submitted statements, and his RO and Board 
hearing testimony.

The Veteran's newly submitted VA and private treatment records 
continue to reflect that treatment for degenerative changes of 
his cervical spine and reflect that the Veteran underwent a 
cervical fusion in August 2009 and a revision of this surgery in 
August 2010.  The Veteran's SSA records primarily reflect 
treatment for his various psychiatric disorders and include a May 
1992 record in which the Veteran's physical health was assessed, 
as well, with the Veteran noted to have full range of neck 
motion.

A June 2010 VA spinal examination report reflects an extensive, 
documented review of the Veteran's spinal treatment during and 
since service, including the Veteran's 1982 cervical strain, 1983 
VA examination report findings, 1996 musculoskeletal strain, 2004 
diagnosis of cervical spinal stenosis and degenerative joint 
disease, and subsequent treatment and surgeries for his cervical 
spinal disorder.   After conducting a physical examination of the 
Veteran and reviewing x-rays of the Veteran's cervical spine, the 
examiner noted impressions of status-post remote cervical strain 
and status-post anterior cervical diskectomy with instrumentation 
and fusion at C3-4, C4-5, and C5-6 secondary to cervical 
spondylitic myelopathy.  However, the examiner concluded that it 
is not as likely as not that the Veteran's current neck disorder, 
namely the cervical degenerative changes precipitating the need 
for his cervical spine surgeries, were related to the Veteran's 
in-service injuries sustained during his motor vehicle accident.  
In support of his opinion, the examiner stated that x-rays of the 
Veteran's cervical spine taken during service, shortly after 
service, and in 1996  after the Veteran's involvement in a second 
motor vehicle accident (approximately 13 years after his in-
service motor vehicle accident) failed to reveal any 
abnormalities, including degenerative  changes.  The examiner 
found that the Veteran later developed cervical spondylitic 
myelopathy, which was diagnosed in 2004, and stated that there 
was no evidence that a strain-type injury, such as the neck 
injury the Veteran incurred in service, causes, predisposes, or 
accelerates the development of degenerative changes.  Thus, the 
examiner opined that it is not as likely as not that the 
Veteran's currently diagnosed neck disorder (cervical spondylitic 
myelopathy) is the direct and proximate result of the Veteran's 
motor vehicle accident while in service.  

The Veteran's submitted statements, RO formal hearing testimony, 
and Board hearing testimony reflect his contentions that his 
current cervical spine disorder is the result of his in-service 
injuries related to his severe in-service motor vehicle accident.  
The Veteran further stated that his VA physician has linked his 
cervical spinal disability to service and that his cervical 
spinal disability, which stems from the same motor vehicle 
accident in which he incurred his service-connected lumbar spine 
disability and burn scars, should also be awarded service 
connection.

After reviewing the evidence of record, the Board finds that the 
Veteran has not submitted new and material evidence to reopen his 
previously denied claim.  The Veteran's newly submitted VA and 
private treatment records continue to reflect treatment for the 
Veteran's currently diagnosed cervical spine disability, a 
diagnosis that was of record when the RO last adjudicated the 
Veteran's claim.  Moreover, medical records describing the 
Veteran's current condition are not material to the issue of 
service connection.  See Morton v. Principi, 3 Vet. App. 508 
(1992).  

Likewise, the Veteran's newly submitted SSA records continue to 
reflect that no cervical spine pathology was evident prior to 
2004, as a 1992 record associated with the Veteran's SSA 
disability claim notes that the Veteran exhibited full range of 
neck motion.   

The Veteran's 2010 VA spinal examination report and related 
medical opinion similarly fails to raise a reasonable possibility 
of substantiating the Veteran's claim, as the medical opinion 
declines to relate the Veteran's currently diagnosed cervical 
spinal disorder to service.

Furthermore, the Board finds that the Veteran's submitted 
statements and hearing testimony do not serve as a basis for 
reopening his claim.  The Veteran's contentions that his current 
cervical spine disorder is the result of his in-service injury 
were considered when his claim was previously adjudicated.  

Moreover, his contention that a 2007 medical opinion from his VA 
neurosurgeon relates his neck disorder to service is incorrect, 
as the referenced opinion only addresses the etiology of the 
Veteran's now service-connected lumbar spine disability.  
Furthermore, a lay person's account of what a doctor purportedly 
said is too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

To address the Veteran's contention that his cervical spine 
disorder should be deemed service-related because his lumbar 
spine disorder, which has been deemed service-related, stemmed 
from the same motor vehicle accident in which he sustained a neck 
injury, the Board notes that the 2010 examiner linked the 
Veteran's lumbar spine disorder to service, but specifically 
declined to relate the Veteran's cervical spine disorder to 
service.  The examiner's opinion was predicated in large part on 
evidence of lumbar spine disc pathology during service, whereas 
the Veteran's cervical spine disc pathology was not evident on 
diagnostic testing until 2004, many years after service.  

Even were the Veteran's contention not of record when the claim 
was previously denied, the Veteran is not qualified, as a lay 
person, to link his current cervical spine disorder to an injury 
sustained during service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons, such as the 
Veteran, are not medically qualified to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or medical 
causation).   Moreover, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim.  Hickson v. 
West, 11 Vet. App. 374 (1998).  

Additionally, while the Veteran does not specifically contend 
that he experienced continual neck pain since his discharge from 
service, to the extent the Veteran's various documented reports 
of neck pain over the years since his discharge from service 
reflect a continuity of symptomatology, the 2010 VA examiner's 
medical opinion found no relationship between any neck pathology 
secondary to the Veteran's formerly diagnosed neck strains and 
his currently diagnosed cervical spondylitic myelopathy.  

Thus, the Board finds that the newly submitted evidence is either 
cumulative, as it reflects contentions previously of record; 
immaterial, as it reflects continued treatment for a neck 
diagnosis previously of record; or otherwise fails to raise a 
reasonable probability of substantiating the Veteran's claim, as 
it contains a negative medical nexus opinion.  Accordingly, the 
Board concludes that the evidence submitted since the March 2006 
RO decision is not new and material and the Veteran's claim is 
therefore not reopened.


ORDER

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for a neck 
disorder is not reopened.


REMAND

In order to appeal an RO rating decision to the Board, certain 
procedural steps must be followed to grant the Board jurisdiction 
to review the case.  Once a rating decision is issued, the 
Veteran or his or her representative must file a timely notice of 
disagreement (NOD).  So long as the issues being appealed are 
clear, the agency of original jurisdiction (AOJ) by law must then 
issue a statement of the case (SOC).  Finally, to convey 
jurisdiction to hear the case at the Board, the Veteran must file 
a timely, substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 
20.201, 20.302(a).

Following the grant of service connection for the Veteran's 
lumbar spine disability, as reflected in a rating decision issued 
in June 2010, the Veteran submitted a statement, which was 
received by the RO in August 2010, in which he expressed his 
disagreement with the initial disability rating assigned in 
conjunction with his service connection grant, as well as his 
disagreement with the date upon which the service connection 
award was deemed effective.  

No special wording is required for a NOD, and the Board finds 
that the Veteran's statement received in August 2010 was 
sufficient to voice his disagreement with the initial rating and 
effective date assigned in conjunction with his service 
connection grant.  In particular, the Veteran stated that he 
"disagree[d]" with the 20 percent disability rating assigned 
for his lumbar spine disability and requested that his disability 
be rated as at least 50 percent disabling.  The Veteran also 
requested that the effective date of his claim be assigned in 
1983.  As such, the Board finds that the Veteran's August 2010 
statement serves as a NOD for the downstream issues of 
entitlement to an initial increased rating and earlier effective 
date for the Veteran's lumbar spine disability.  See 38 C.F.R. 
§§ 20.201, 20.302(a).  However, the Veteran has not been provided 
with an SOC on these issues, and this should be accomplished.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92).  The Veteran should also be advised that if he 
wishes to perfect his appeal to the Board, he must file a timely 
substantive appeal after receiving his SOC.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO should consider the issues of 
entitlement to an earlier effective date 
for the grant of service connection for a 
lumbar spine disability and an increased 
initial disability rating for a lumbar 
spine disability; if the benefits sought 
cannot be granted, the RO should issue a 
statement of the case in accordance with 
applicable law and regulations.  The 
Veteran should be informed of the period of 
time within which he must file a 
substantive appeal to perfect his appeal to 
the Board concerning this issue.  If a 
timely substantive appeal is not filed, the 
claim should not be certified to the Board.  
If so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


